UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6922


MARCUS L. CARNES,

                    Plaintiff - Appellant,

             v.

S. BRYSON, Dentist, USP Lee,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:20-cv-00217-JPJ-PMS)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcus L. Carnes, Appellant Pro Se. Krista Consiglio Frith, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus L. Carnes appeals the district court’s order dismissing his civil action

seeking injunctive relief pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), without prejudice for failure to comply with a court

order. See Fed. R. Civ. P. 41(b). We have reviewed the record and find no abuse of

discretion in the district court’s decision to dismiss the action without prejudice. See

Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (discussing relevant considerations);

Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (standard of review). Accordingly, we

affirm for the reasons stated by the district court. Carnes v. Bryson, No. 7:20-cv-00217-

JPJ-PMS (W.D. Va. June 10, 2020). We deny Carnes’ motion to consolidate and for

summary reversal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2